DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-18 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (2007/0115421) in view of Mori et al. (9,287,423), Song et al. (2016/0247862), Pope et al. (8,912,480) and Ryf et al. (8,223,188).Regarding claim 1, Nonaka teaches in figure 6 and related text a pixel defining structure, comprising: 
a substrate, and 
a plurality of pixel defining units 4, 5 on the substrate, including a plurality of first pixel defining units (inherently therein) which are arranged along a first direction and a 
wherein each pixel defining unit of the plurality of pixel defining units has a first surface and a second surface opposite to each other and an opening communicating the first surface with the second surface, 
wherein, in at least one cross section of the pixel defining structure along the first direction, an inclination angle of a side edge of each pixel defining unit of the plurality of pixel defining units on one side of the opening is an included angle between a straight connection line of two end points of the side edge and a surface portion of the substrate exposed by the opening, 
the two end points of the side edge are an intersection of the side edge and the first surface and an intersection of the side edge and the second surface respectively, and 
the inclination angle of at least one side edge of each of the plurality of second pixel defining units 4 is smaller than the inclination angle of at least one side edge of each of the plurality of first pixel defining units 5,
the inclination angle of the at least one side edge of each of the plurality of second pixel defining units is an acute angle, in the first direction, the inclination angles of two side edges closing to each other of the first pixel defining unit and the second pixel defining unit adjacent to each other are different (by considering some of the first pixel defining units 5 as part of the plurality of second pixel defining units, see the array of figure 1).

Mori et al. teach in figure 2 and related text that elements 121 are a plurality of pixel defining units.
Song et al. teach in figure 2b and related text that elements 200, 210, 220 are a plurality of pixel defining units.
Pope et al. and Ryf et al. teach that display pixels may be liquid crystal display pixels or light-emitting-diode display pixels.Pope et al., Ryf et al., Mori et al., Song et al. and Nonaka are analogous art because they are directed to display semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nonaka because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form elements 4 and 5 in Nonaka’s device as a plurality of pixel defining units, as taught by Mori et al. and Song et al., and to use the display pixels in a light-emitting-diode display pixels, as taught by Pope et al. and Ryf et al., in order to be able to operate the device in its intended use and in order to increase the device capabilities, respectively.

Regarding the claimed limitation of “by utilizing a jet printing method”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.

Regarding claims 2-3, since Nonaka teaches forming the pixel defining units in matrix arrangement (see e.g. figure 1), then Nonaka teaches that the plurality of second pixel defining units includes a plurality of second pixel defining units sequentially adjacent along the second direction, and
wherein the inclination angles of the side edges of the plurality of second pixel defining units sequentially adjacent along the second direction are equal in essence.

Regarding claims 2-3, since Nonaka teaches forming the pixel defining units in matrix arrangement (see e.g. figure 1), then Nonaka teaches that the plurality of second pixel defining units includes a plurality of second pixel defining units sequentially adjacent along the second direction, and


Regarding claim 7, Mori et al. teach in figure 2 and related text that the inclination angle of each of the one side edge of each of the plurality of first pixel defining units 121 is an 

Regarding claim 8, Mori et al. teach in figure 2 and related text that the plurality of pixel defining units further includes: 
a plurality of third pixel defining units (227 and the bottom part of element 221 which is aligned with the top surface of element 227), located between the plurality of first pixel defining unit (top part of element 221) and the substrate 117; and 
a plurality of fourth pixel defining units (same as above), located between the plurality of second pixel defining units (same as above) and the substrate 117, 
wherein the plurality of third pixel defining units and the plurality of first pixel defining units are correspondingly overlapped, and the plurality of fourth pixel defining unit and the plurality of second pixel defining unit are correspondingly overlapped, 
wherein in the at least one cross section of the pixel defining structure along the first direction, the inclination angle of each of plurality of side edge of the at least one third pixel defining unit is an obtuse angle, and the inclination angle of at least one side edge of each of the plurality of fourth pixel defining units is an obtuse angle, and 
the inward inclination angle of at least one side edge of each of the plurality of fourth pixel defining units are greater than the inclination angle of at least one side edge of each of the plurality of first pixel defining units.


Regarding claims 9 and 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a material of the plurality of first pixel defining units and the plurality of second pixel defining unit is a lyophilic material and a material of the plurality of third pixel defining unit and the plurality of fourth pixel defining unit a lyophilic material, in prior art’s device, in order to improve the device characteristics.

Regarding claims 10 and 18, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form, in a direction 

Regarding claim 11, Nonaka teaches in figures 1, 6 and related text that the pixel defining structure further comprises a plurality of pixel defining groups periodically arranged at least along the first direction, each of the plurality of pixel defining groups comprises a plurality of first pixel defining units and a plurality of second pixel defining units, and in each of the plurality of pixel defining groups, the number of the plurality of second pixel defining units sequentially adjacent along the first direction is 2 to 5.

Regarding claims 12-13, the claimed limitations of a jet printing method, as recited in claims 12-13, are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious 

Regarding claims 14-15, Nonaka teaches in figure 6 and related text that an organic functional layer is positioned in the openings defined by at least part of the plurality of pixel defining units, and
wherein the organic functional layer includes at least one selected from the group consisting of a light emitting layer, an electron injection layer, a hole injection layer, an electron transport layer and a hole transport layer.

Regarding claim 16, Mori et al. teach in figure 13 and related text substantially the entire claimed structure, as applied to claim 8 above, including a surface of the organic functional layer facing away from the substrate is substantially flush with surfaces of the plurality of third pixel defining units and the plurality of fourth pixel defining units face away from the substrate, and the inclination angle of at least one side edge of each of the plurality of fourth pixel defining units and the inclination angle of at least one side edge of each of the plurality of fourth pixel defining units are greater than the inclination angle of at least one side edge of each of the plurality of first pixel defining units.
Mori et al. do not explicitly state that a surface of the organic functional layer facing away from the substrate is substantially flush with surfaces of the plurality of third pixel defining units and the plurality of fourth pixel defining units face away from the substrate.


Regarding claims 2232, Mori et al. teach in figure 13 and related text the plurality of second pixel defining units include a plurality of second pixel defining units sequentially adjacent along the first direction, and
wherein the inclination angles of the side edges of the plurality of second pixel defining units sequentially adjacent along the first direction are sequentially decreased.

Allowable Subject Matter
Claim 21 is allowed.

Response to Arguments
1.	Applicants argue that Nonaka does not teach that "the inclination angles of the side edges of the plurality of second pixel defining units sequentially adjacent along the first direction are sequentially decreased", because “The above features have no beneficial effect on the color filer substrate disclosed by Nonaka, and so that Nonaka does not give the above enlightenment to those skilled in the art”.

1.	Nonaka teaches that the plurality of second pixel defining units include a plurality of second pixel defining units sequentially adjacent along the first direction (see figure 1), the inclination angles of the side edges of the plurality of second pixel defining units 4 sequentially adjacent along the first direction are sequentially decreased (by considering some of the first pixel defining units 5 as part of the plurality of second pixel defining units, see the array of figure 1).
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	2.	The rest of applicants’ arguments are moot in view of the allowance of claim 21.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
7/28/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800